Opinion of the Court
Darden, Judge:
Allen, in writing, chose to be tried by military judge alone. The signed, printed form indicates, however, that he made such a request with apparent knowledge only of his right to be tried by a court-martial composed of commissioned officers. Advice that he had a right to have the court-martial panel composed of one-third enlisted men was omitted. This same omission was considered in United States v Turner, 20 USCMA 167, 43 CMR 7 (1970). The issue was decided against that appellant. For the reasons stated in that opinion, we affirm the decision of the United States Navy Court of Military Review.
Chief Judge Quinn concurs.